DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/05/2021, regarding the objections to the drawings, have been fully considered but they are not persuasive.  A “ported shroud 45” (Paragraph [0028], Lines 3-4) and a “wall 45” (Paragraph [0042], Line 3) are still not included in the drawings despite being mentioned in the description.
Applicant’s arguments, see Page 7 of the response, filed 01/05/2021, with respect to the objections to the claims, have been fully considered and are persuasive.  The informalities have been removed from Claims 2 and 13; therefore, the objections to the claims have been withdrawn. 
Applicant’s arguments, see Page 7 of the response, filed 01/05/2021, with respect to the previous rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The previous indefiniteness has been removed from Claims 10, 11, and 14; therefore, the previous rejection of Claims 10, 11, and 14 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see Pages 7-9 of the response, filed 01/05/2021, with respect to the rejection(s) under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  Claims 24-25 have been cancelled, rendering the rejections made under 35 U.S.C. §102(a)(1) moot, and the previous rejections fail to disclose the added limitations to Claims 1 and 22 of refrigerant and a pressure sensor.  Therefore, the rejection has been withdrawn.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a ported shroud 45” (Paragraph [0028], Lines 3-4) and “wall 45” (Paragraph [0042], Line 3). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 discloses the limitation “a wall of the centrifugal compressor”.  However, Claim 11 depends upon Claim 1, and Claim 1 also discloses “a wall”.  It is unclear whether the wall of Claim 11 is the same as or different from the wall of Claim 1. 
For the purposes of compact prosecution, “a wall of the centrifugal compressor” is being treated as reciting “the wall of the centrifugal compressor”, treating the wall of Claim 11 as the same wall of Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-11, 13-14, 17-18, 20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onodera (US Publication No: 2017/0260987) in view of Kumar (US Publication No: 2017/0227013), Wakana (JP 2006002650 A), and Richards (US Publication No: 2016/0195109).
Regarding Claim 1: Onodera discloses a centrifugal compressor (Figure 6).  The compressor comprises a housing (Figure 2, No. 30) defining an inlet chamber (see below) and a recirculation passage (60) separated by a wall (see below), the wall comprising first (61) and second (63) openings that provide for fluid communication of refrigerant between the inlet chamber and the recirculation passage (Figure 6; Paragraph [0013], Lines 11-15); an impeller (34) within the housing and rotatable about a longitudinal axis (Figure 3, No. “X”) to draw refrigerant fluid into the inlet chamber (“Flow”; Paragraph [0031], Lines 6-7), the first and second openings at different axial locations along the longitudinal axis (Figure 6); and a plurality of inlet guide vanes (32) that are rotatable and situated in the inlet chamber (Figures 2 & 6; Paragraph [0030], Lines 8-10; Paragraph [0031], Lines 5-6 & 10-11 – inlet guide vanes 32 control the flow rate of the refrigerant by rotating).  
[AltContent: arrow][AltContent: textbox (Inlet Chamber)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Wall)]
    PNG
    media_image1.png
    454
    594
    media_image1.png
    Greyscale


Onodera, however, fails to disclose a ring; at least one pressure sensor configured to measure a refrigerant pressure associated with the compressor housing; and a controller for moving the ring along the longitudinal axis and relative to the wall between a first position and a second position when rotating the inlet guide vanes, wherein the ring obstructs at least one of the first and second openings more in the second position than in the first position, and wherein the controller is configured to base the movement of the ring on the refrigerant pressure.
Kumar teaches a centrifugal compressor (Figure 2, No. 204) comprising a ring (Figures 3-4, No. 264) and at least one pressure sensor configured to measure a fluid pressure associated with the compressor housing (Paragraph [0031], Lines 7-10 & 15-
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the centrifugal compressor of Onodera with a ring, pressure sensor pressure sensor for measuring the working fluid i.e. refrigerant pressure, and controller, as taught by Kumar, for the purpose of avoid surge margin conditions in the compressor, thus increasing compressor efficiency (Paragraph [0033], Lines 1-5 and 11-15).
Wakana teaches a centrifugal compressor (Figure 4) comprising inlet guide vanes (40) that are rotatable and situated in an inlet chamber (Figure 4; Paragraph [0040] of English translation), a plate (46), and a controller (38) for moving the plate between first and second positions when rotating the inlet guide vanes (Paragraph [0020] and [0023]-[0024]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the centrifugal compressor of Onodera, as modified by Kumar, with the ring being moved when the inlet guide vanes are rotated, as taught by Wakana, for the purpose of simplifying the control drive device required for both surge suppressing means: the rotatable inlet guide vanes and the moveable ring (Paragraph [0006] of the English translation).  The centrifugal compressors of both Onodera, as modified by Kumar, and Wakana are concerned with suppressing surge, and 
Regarding Claim 2: Onodera, as modified by Kumar and Wakana, discloses the centrifugal compressor of Claim 1, wherein the ring is configured to move towards the first position to decrease obstruction of the second opening (Kumar: Figure 3), and the ring is configured to move towards the second position to increase obstruction of the second opening (Kumar: Figure 4).
Regarding Claim 3: Onodera, as modified by Kumar and Wakana, discloses the centrifugal compressor of Claim 2, wherein the inlet guide vanes are configured to rotate to reduce fluid flow to the impeller as the ring moves towards the first position, and the inlet guide vanes are configured to rotate to increase fluid flow to the impeller as the ring moves towards the second position (Wakana: Figure 5 – The ring is in the second position (obstructing the opening more), and the vane (40) is in a position to increase fluid flow to the impeller, since the vane is in a position to allow fluid to flow from its leading to trailing edges.  Similarly, when the vane is rotated to reduce fluid flow (the pressure/suction side facing the inlet of the compressor), the ring will be in the first position (opening the recirculation passage opening)).
Regarding Claim 4: Onodera, as modified by Kumar and Wakana, discloses the centrifugal compressor of Claim 1, wherein the plurality of inlet guide vanes are axial inlet guide vanes that extend radially outward from the longitudinal axis (Onodera: Figures 2 & 6; Wakana: Figure 4) and are mechanically coupled to the ring such that rotation of the inlet guide vanes provides axial movement of the ring along the longitudinal axis (Wakana: Paragraph [0023]; Kumar: Figures 3-4 & Paragraph [0025], Lines 11-12).
Regarding Claim 9: Onodera, as modified by Kumar and Wakana, discloses the centrifugal compressor of Claim 1, wherein the ring is disposed radially outward of the inlet chamber and abuts a radially outer side of the wall (Kumar: Figures 3-4 – ring 264 abuts a radially outer side of the wall 265).
Regarding Claim 10: Onodera, as modified by Kumar and Wakana, discloses the centrifugal compressor of Claim 1, wherein the first opening is an inlet to the recirculation passage, and the second opening is an outlet of the recirculation passage (Onodera: Figure 6).
Regarding Claim 11: Onodera, as modified by Kumar and Wakana, discloses the centrifugal compressor of Claim 1, wherein the entire ring is axially between the first and second openings in the first position (Kumar: Figure 3 – ring 264 is entirely axially between two openings in the first position), and the ring covers the entire second opening along the wall of the centrifugal compressor (Kumar: Figures 3-4, No. 256) in the second position (Kumar: Figure 4 – the ring 264 covers the entire opening 262).
Regarding Claim 13: Onodera, as modified by Kumar and Wakana, discloses the centrifugal compressor of Claim 12, wherein the controller is configured to move the ring 
Regarding Claim 17: Onodera, as modified by Kumar and Wakana, discloses the centrifugal compressor of Claim 1, comprising a plurality of actuators (Wakana: No. 36) spaced circumferentially apart from each other (Wakana: Figure 2) and configured to move the ring between the first and second positions (Wakana: Paragraphs [0020] & [0023]).
Regarding Claim 18: Onodera, as modified by Kumar and Wakana, discloses the centrifugal compressor of Claim 17, wherein the plurality of actuators are evenly spaced apart from each other and are located at a same axial location (Wakana: Figure 2).
Regarding Claim 20: Onodera, as modified by Kumar and Wakana, discloses the centrifugal compressor of Claim 17, wherein the plurality of actuators are situated radially outward of the inlet chamber (Wakana: Figures 2 & 4).
Regarding Claim 22: Onodera discloses a method of operating a centrifugal compressor (Figure 6).  The method comprises rotating an impeller (34) about a longitudinal axis (“X”) within a compressor housing (30) to draw fluid into an inlet chamber (see above), the compressor housing including a wall (see above) that separates the inlet chamber from a recirculation passage (60), the wall having first (61) and second (63) openings that provide for fluid communication between the inlet chamber and the 
Kumar teaches a method of operating a centrifugal compressor (Figure 2, No. 204), the method comprising utilizing at least one pressure sensor configured to measure a fluid pressure associated with the compressor housing (Paragraph [0031], Lines 7-10 & 15-18) and moving a ring (264) along a longitudinal axis and relative to a wall (256) between a first position (Figure 3) and a second position (Figure 4), the ring obstructing an opening (262) more in the second position than in the first position (Figures 3-4), wherein said movement is based on the fluid pressure (Paragraph [0033], Lines 1-7 & 11-13).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the method of operating a centrifugal compressor of Onodera with the steps of utilizing a pressure sensor pressure sensor for measuring the working fluid i.e. refrigerant pressure, and moving a ring, as taught by 
Wakana teaches a method of operating a centrifugal compressor (Figure 4) comprising inlet guide vanes (40) that are rotatable and situated in an inlet chamber (Figure 4; Paragraph [0040] of English translation), a plate (46), and a controller (38) for moving the plate between first and second positions when rotating the inlet guide vanes (Paragraph [0020] and [0023]-[0024]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the method of operating a centrifugal compressor of Onodera, as modified by Kumar, with the step of the ring being moved when the inlet guide vanes are rotated, as taught by Wakana, for the purpose of simplifying the control drive device required for both surge suppressing means: the rotatable inlet guide vanes and the moveable ring (Paragraph [0006] of the English translation).  The centrifugal compressors of both Onodera, as modified by Kumar, and Wakana are concerned with suppressing surge, and Onodera, as modified by Kumar, discloses that the ring (264) may be moved via a suitable actuator, such as a motor-driven gear arrangement, which is the type of arrangement that moves the plate of Wakana.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to move the ring of the centrifugal compressor of Onodera, as modified by Kumar, when the inlet guide vanes are rotated, as taught by Wakana, for the purpose of simplifying the control drive device required for both surge suppressing means: the rotatable inlet guide vanes and the moveable ring.
Regarding Claim 23: Onodera, as modified by Kumar and Wakana, discloses the method of Claim 22, wherein said moving the ring along the longitudinal axis comprises moving the ring using a mechanical coupling (Wakana: No. 56) between the ring and the plurality of inlet guide vanes, such that rotation of the inlet guide vanes provides axial movement of the ring between the first and second positions (Wakana: Paragraph [0023]; Kumar: Figures 3-4 & Paragraph [0025], Lines 11-12).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onodera, Kumar, and Wakana as applied to claim 17 above, and further in view of Schwarz (US Publication No: 2016/0195109).
Regarding Claim 19: Onodera, as modified by Kumar and Schwarz, discloses the centrifugal compressor of Claim 17; however, Onodera fails to disclose the plurality of actuators being disposed within the inlet chamber. 
Schwarz teaches a ring (Figures 1-2, No. 42) for an impeller, the ring being configured to move between first and second positions via an actuator (46), the ring obstructing an opening (40) more in the second position than in the first position (Figure 2; the second position is where holes 44 are not lined up with openings 40 and thus openings 40 are obstructed), wherein the actuator is disposed within an inlet chamber (26).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the plurality of actuators of Onodera, as modified by Kumar and Wakana, within the inlet chamber, as taught by Schwarz.  It has been held that a reversal of parts in an obvious modification (See MPEP 2144.04(VI)(A)), and moving the actuators to within the inlet chamber still results in the .
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a centrifugal compressor comprising an inlet chamber; a recirculation passage separated from the inlet chamber by a wall, the wall having first and second openings comprising the inlet and outlet of the recirculation passage; inlet guide vanes; and a ring, wherein the inlet guide vanes are located axially between the first and second openings and the ring is disposed radially outward of the inlet chamber and abuts a radially outer side of the wall.  Onodera discloses a centrifugal compressor with inlet guide vanes; however, the inlet guide vanes are not between first and second openings in a wall of the centrifugal compressor (see Figures 2 and 6).  Wakana discloses a centrifugal compressor with inlet guide vanes that are between first and second openings in a wall of the compressor (see Figure 4); however, no motivation exists to modify the centrifugal compressor of Onodera to move the inlet guide vanes between the first and second openings.  In fact, Onodera teaches providing the second opening (63) so that recirculated air is expelled between the impeller (34) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richard (US Publication No: 2016/0195109) discloses a centrifugal compressor comprising a pressure sensor (Paragraph [0084], Lines 1-6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745